Citation Nr: 0019634	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
November 1963.

This appeal arises from rating decisions which denied the 
veteran's claims for service connection for degenerative disc 
disease of the lumbar spine, and for a total rating for 
compensation purposes based on individual unemployability.  
The United States Department of Veterans Affairs (VA) 
Regional Office (RO) at St. Petersburg, Florida, is currently 
handling the veteran's case.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for degenerative disc disease of the lumbar spine.

2.  Some physicians have opined that the veteran's service-
connected foot disabilities alter his gait and skeletal 
structure so as to aggravate his degenerative disc disease of 
the lumbar spine.


CONCLUSION OF LAW

It is reasonably shown that the veteran's service-connected 
foot disabilities aggravate his degenerative disc disease of 
the lumbar spine.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for degenerative 
disc disease of the lumbar spine, on the grounds that 
service-connected disabilities of the feet aggravated his 
back disorder.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has addressed the issue of entitlement to service 
connection and compensation for aggravation of a non-service-
connected disability by a service-connected disability.  In 
Allen v. Brown, 7 Vet. App. 439 (1995), the Court interpreted 
the law regarding that issue in an opinion that discussed and 
reconciled previous Court decisions on the issue in Tobin v. 
Derwinski, 2 Vet. App. 34 (1991) and Leopoldo v. Brown, 4 
Vet. App. 216 (1993).  The Court explained that aggravation 
of a non-service-connected condition that is proximately due 
to or the result of a service-connected condition shall be 
compensated for the degree of disability (but only that 
degree) that is over and above the degree of disability that 
existed prior to the aggravation.  Allen at 448.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
veteran's claim for service connection for his low back 
disorder is addressed by medical evidence of a current low 
back disorder, the existence of service-connected bilateral 
foot disabilities, and medical opinion that the veteran's low 
back disorder has been aggravated by his service-connected 
foot disorders.  The Board finds that the evidence is 
sufficient to make the veteran's service connection claim 
plausible and well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran has presented a well grounded 
claim, VA has a duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the Board finds that the facts relevant to the 
veteran's claim have been properly developed, such that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of his claim.

The veteran's service-connected bilateral foot disability is 
described as bilateral pes planus, with multiple hammer toe 
deformities, calluses, tylomas, and talipes equinovarus.  
Service medical records indicate that problems with the 
veteran's feet were present during service.  Medical records 
indicate that the veteran currently has a low back disorder, 
diagnosed as degenerative disc disease of the lumbar spine.  
The evidence includes differing opinions regarding the 
relationship between the veteran's foot disabilities and his 
lumbar spine disorder.  The veteran's service medical records 
do not show any complaints or findings of low back problems.  
In December 1962, a service physician ordered x-rays of the 
veteran's hips as part of an investigation of abnormalities 
in the veteran's gait.  The x-rays showed no abnormality of 
the hips.

The earliest medical records in the claims file that reflect 
the veteran's low back complaints are dated in 1976.  On VA 
examination in January 1976, the veteran reported that he had 
sustained a low back injury in 1971 or 1972, when he slipped 
while lifting a case of milk bottles.  The veteran reported 
that at that time he developed sharp pain in the low back, 
with pain and numbness radiating into the right lower 
extremity.  X-rays taken in January 1976 revealed narrowing 
of the L5-S1 disc space.  The examining physician noted 
moderate lumbar lordosis, some limitation of motion of the 
lumbar spine, and some evidence of paravertebral muscle 
spasm.  The examiner's diagnosis was degenerated lumbosacral 
discs, with residual right leg radiation.

In June 1976, a private physician saw the veteran for severe 
low back pain with radiation into the right leg.  The 
physician stated the opinion that the problem with the 
veteran's back originated with the fact that the veteran's 
bilateral pes cavus caused an improper gait.  In September 
1976, the veteran had a special VA orthopedic examination.  
The examiner wrote that he could not relate the veteran's low 
back condition to the condition of his feet.  The examiner 
opined that the veteran's markedly overweight condition was 
an important factor in the degeneration of the lumbosacral 
discs.  The examiner opined that the degeneration of the 
discs had been developing over a long period of time, and 
that the accident in 1971 or 1972 had aggravated rather than 
precipitated the disc degeneration.

In an October 1977 hearing at the RO, the veteran reported 
that he first sought treatment for pain in his lower lumbar 
region in 1972, after the lifting injury, and again in 1975 
or 1976, following a second attack of severe back pain.  In 
December 1977, another VA orthopedist who examined the 
veteran stated the opinion that the veteran's lumbosacral 
disorder was not related to his pes cavus and hammer toes.

In a May 1997 statement, the veteran asserted that his 
degenerative disc disease of the lumbar spine was aggravated 
by his service-connected bilateral foot disabilities.  He 
argued that changes in his gait due to his foot disorders had 
accelerated the worsening of his back disorder beyond a 
normal progression.  In a September 1997 VA orthopedic 
examination, the examining physician stated the opinion that 
the veteran's lower back condition had been aggravated by his 
service-connected foot condition.  The examiner wrote that 
for more than thirty years the veteran's foot disorders had 
produced modifications of the veteran's skeletal structure.  
The examiner noted that the low back injury after service and 
the veteran's extreme obesity had also contributed to the 
progress of his back disability.

In February 1998, the RO contacted by telephone the physician 
who had examined the veteran in September 1997.  The RO 
sought to determine the physician's opinion as to the degree 
of disability of the veteran's lower back that was 
attributable to aggravation due to the feet disabilities, 
over and above any disability of the back that had existed 
prior to aggravation.  An official at the RO compiled written 
notes from the telephone conversation with the physician, 
summarizing the physician's response and the RO official's 
interpretation of that response.  In April 1999, the Board 
remanded the case for clarification of the physician's 
opinion as to the degree to which the back disability had 
worsened due to the bilateral foot disability.  In July 1999, 
another VA physician wrote that he had reviewed the veteran's 
claims file and discussed the case with the VA physician who 
had examined the veteran in September 1997.  The physician 
who reviewed the file in 1999 wrote that it was impossible to 
determine the amount of aggravation of the veteran's low back 
disability that could be attributed to his foot disabilities.

Some physicians have opined that the veteran's service-
connected foot disabilities have aggravated his lumbar 
degenerative disc disease; while other physicians have opined 
that his back disorder is not related to his foot 
disabilities.  The Board recognizes that the effect of one 
musculoskeletal disorder on the progression of another 
musculoskeletal disorder often cannot be determined with 
certainty.  The Board does not find a basis to conclude that 
some of the medical opinions in this case are substantially 
more credible and convincing than the others.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to determination of 
a claim for VA benefits, VA shall give the benefit of the 
doubt in resolving the issue to the claimant.  38 U.S.C.A. 
§ 5107 (West 1991).  The Board finds that the evidence in 
this case is approximately balanced, and, giving the benefit 
of the doubt to the claimant, the Board grants service 
connection for the amount of disability due to lumbar 
degenerative disc disease that is due to aggravation of the 
back disorder by the service-connected foot disabilities.


ORDER

Entitlement to service connection for aggravation, due to 
service-connected foot disabilities, of degenerative disc 
disease of the lumbar spine is granted.


REMAND

The Board acknowledges that it will be difficult to determine 
the appropriate disability rating to assign for the 
aggravation of the veteran's degenerative disc disease of the 
lumbar spine by his service-connected foot disorder.  
Nonetheless, the RO must assign a rating, based on the 
difference between the current degree of disability of the 
low back, and the degree of disability that existed before 
the foot disorders aggravated the back disorder.

The veteran is also seeking a total disability rating for 
compensation purposes based on individual unemployability.  
Because the ratings assigned for each service-connected 
disability are relevant to a total rating claim, the 
unemployability claim will be affected by the disability 
rating that the RO assigns for the service-connected 
aggravation of the veteran's low back disability.  Therefore, 
the Board will wait to address the unemployability claim 
until after the RO assigns a rating for the aggravation of 
the back disorder.  After assigning a rating, the RO should 
readjudicate the unemployability claim.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should assign a disability 
rating for the service-connected 
aggravation of the veteran's degenerative 
disc disease of the lumbar spine, based 
on the difference between the current 
degree of disability of the low back, and 
the degree of disability of the low back 
that existed before the foot disorders 
aggravated the back disorder.

2.  After assigning a rating for 
aggravation of the back disability, the 
RO should readjudicate the veteran's 
claim for a total rating for compensation 
purposes based on individual 
unemployability.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



